
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1023
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Lance submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to remove the authority of the Committee on Rules to waive
		  clause 5 of rule XVI or clause 9 of rule XXII.
	
	
		That clause 6(c) of rule XIII of the Rules
			 of the House of Representatives is amended by inserting: , or a rule or
			 order that would waive clause 5 of rule XVI or clause 9 of rule XXII
			 before the period at the end.
		
